Name: Commission Implementing Regulation (EU) 2016/670 of 28 April 2016 introducing prior Union surveillance of imports of certain iron and steel products originating in certain third countries
 Type: Implementing Regulation
 Subject Matter: international trade;  iron, steel and other metal industries;  trade policy;  tariff policy;  production;  trade;  cooperation policy
 Date Published: nan

 29.4.2016 EN Official Journal of the European Union L 115/37 COMMISSION IMPLEMENTING REGULATION (EU) 2016/670 of 28 April 2016 introducing prior Union surveillance of imports of certain iron and steel products originating in certain third countries THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2015/478 of the European Parliament and of the Council of 11 March 2015 on common rules for imports (1), and in particular Article 10 thereof, Having regard to Regulation (EU) 2015/755 of the European Parliament and of the Council of 29 April 2015 on common rules for imports from certain third countries (2), and in particular Article 7 thereof, After consulting the Committee on Safeguards and Common Rules for exports, Whereas: (1) According to Article 10 of Regulation (EU) 2015/478 prior Union surveillance may be introduced where the trend in imports of a product threatens to cause injury to Union producers and where the interest of the Union so require. Article 7 of Regulation (EU) 2015/755 also allows for the possibility to introduce prior surveillance where the Union's interests so require. (2) The European Commission has published a communication on 16 March 2016 setting out possibilities how to overcome the recent challenges faced by the European steel producers (3). (3) Imports into the Union of iron and steel products in general increased by 32 % between 2012 and 2015, from 41,8 million tonnes to 55,0 million tonnes. During the same period, prices of overall steel imports decreased by 17 %. On the other hand, Union exports of steel products decreased by almost 20 % on average, from 62,3 in 2012 to 50,7 million tonnes in 2015 (4). (4) The trends are even more marked for the steel products which were previously subject to prior Union surveillance until 2012 (5). For these products, imports increased by 53 % over the same period, from 13,3 million tonnes in 2012 to 20,2 million tonnes in 2015, and the corresponding import prices dropped by 22 % on average (6). (5) Since the early 2000s the capacity to produce steel at global level has increased rapidly with most of the new capacity created in the People's Republic of China (China). The world's nominal steelmaking capacity was estimated to reach 2 243 million tonnes in 2014, according to the Organisation for Economic Cooperation and Development (OECD), a level that is more than twice as high as the capacity level of 1 060 million tonnes observed in 2000. (6) In parallel, overall exports increased dramatically mainly from China, due to the overall economic downturn and the decreasing domestic demand. This has depressed the steel prices worldwide. China is today the first world producer of steel with 822,7 million tonnes crude steel production in 2014 (7), which is almost half of the global steel production. The Chinese excess capacity is estimated to be around 350 million tonnes (8). This represents about 40 % of China's production and almost double of the total Union yearly production of steel. (7) Already in 2015 10 % of the Chinese exports reached the Union, accounting for more than 30 % of total Union imports. As a consequence, the modest rise of Union domestic demand was fully taken by imports. Given the fact that the Union is an important market for steel in terms of size and price, it is more than likely that any excess in steel capacity will continue to be re-directed to the Union. (8) At the same time, access to third country markets has been reduced to a significant extent recently. Governments increasingly resort to trade policy actions in response to the crisis facing the global steel industry and many economies that previously did not use such measures are now adopting them. These measures took different forms of trade barriers, including tariff increases, anti-dumping and anti-subsidy measures, and concern markets with a significant share of the global consumption (9). This is further increasing the possibilities of trade diversion of steel into the Union. (9) Union steel industry remains a world leader in the highly technologically specialised product segment. However, the Union steel makers' competitive position on the global steel market has deteriorated in the last few years. Indeed, the financial performance of the Union steel industry has been deteriorating rapidly in the recent years. Average operating profitability is below sustainable levels, investments have been slowing down, employment levels have decreased and there is hardly any room for expansion. The Union industry has to face high energy costs and dependence on imported raw material. (10) Furthermore, even though the production of crude steel in the Union remained relatively stable in the period 2013-2015 at around 166 to 169 million tonnes per year, during the second semester of 2015 there was a significant contraction of around 10 % as compared to the first semester. (11) On the basis of recent trends in imports of steel products, of the current vulnerable situation of the Union industry, the continuing weak demand on the Union market and the likelihood that current and future excess capacity would be re-directed to Union if demand recovers, a threat of injury to Union producers is therefore deemed to exist. (12) Thus, the Union interest requires that imports of certain steel products should be subject to prior Union surveillance in order to provide advanced statistical information permitting rapid analysis of import trends from all non-EU member countries. Rapid and anticipated trade data is necessary to deal with the vulnerability of the EU steel market to sudden changes on world steel markets. This is particularly important in the present crisis situation marked by uncertainties as to whether the demand will structurally pick up and whether the EU industry will actually benefit from it. (13) In view of the developments on the market of certain steel products, it is appropriate that the scope of the prior surveillance includes the products listed in Annex I to this Regulation. (14) The completion of the internal market requires that the formalities to be accomplished by any importer into the Union should be identical wherever the goods may be cleared. (15) In order to facilitate the collection of data, the release for free circulation of the products covered by this Regulation should be made subject to presentation of a surveillance document meeting uniform criteria. This requirement shall start to apply 21 working days after the entry into force of this Regulation in order not to prevent the release for free circulation of products on their way to the Union and to allow sufficient time to importers to request the necessary documents. (16) That document should, on simple application by the importer, be endorsed by the authorities of the Member States within a certain period but without the importer thereby acquiring any right to import. The document should therefore be valid only as long as the import rules remain unchanged. (17) The surveillance documents issued for the purposes of prior Union surveillance should be valid throughout the Union, regardless of the Member State of issue. (18) The Member States and the Commission should exchange the information resulting from prior Union surveillance as fully as possible. (19) The issue of surveillance documents, while subject to standard conditions at Union level, is to be the responsibility of the national authorities. (20) In order to minimise unnecessary constraints and not disturb excessively the activities of companies close to the borders, imports whose net weight does not exceed 2 500 kg should be excluded from the application of this Regulation. (21) The Union has very close economic integration with Norway, Iceland, and Liechtenstein within the European Economic Area (EEA). Furthermore, pursuant to the EEA Agreement EEA Members do, in principle, not apply trade defence measures in their mutual relations. For those reasons, products originating in Norway, Iceland and Liechtenstein should be excluded from the application of this Regulation, HAS ADOPTED THIS REGULATION: Article 1 1. The release for free circulation in the Union of certain iron and steel products listed in Annex I to this Regulation shall be subject to prior Union surveillance in accordance with Regulation (EU) 2015/478 and Regulation (EU) 2015/755. This applies to imports whose net weight exceeds 2 500 kg. 2. The classification of the products covered by this Regulation is based on the tariff and statistical nomenclature of the Union (TARIC). The origin of the products covered by this Regulation shall be determined in accordance with Article 60 of the Union Customs Code (10). 3. Products originating in Norway, Iceland and Liechtenstein are exempted. Article 2 1. The release for free circulation in the Union of the products referred to in Article 1 shall be subject to presentation of a surveillance document issued by the competent authorities of a Member State. 2. Paragraph 1 shall start to apply 21 working days after the entry into force of this Regulation. 3. The surveillance document referred to in paragraph 1 shall be issued automatically by the competent authorities in the Member States, without charge and for any quantities requested, within 5 working days of presentation of an application by any importer into the Union, wherever it may be established in the Union. This application shall be deemed to have been received by the competent national authority no later than 3 working days after submission, unless it is proven otherwise. 4. A surveillance document issued by one of the authorities listed in Annex II shall be valid throughout the Union. 5. The surveillance document shall be made out on a form corresponding to the model in Annex I to Regulation (EU) 2015/478 or Annex II to Regulation (EU) 2015/755 for imports from the third countries listed in Annex I to that Regulation. 6. The importer's application shall include the following elements: (a) the full name and address of the applicant (including telephone and e-mail or fax numbers and any number identifying the applicant to the competent national authority), plus the applicant's VAT registration number if he is liable for VAT; (b) where appropriate, the full name and address of the declarant or of any representative appointed by the applicant (including telephone and e-mail or fax numbers); (c) a description of the goods giving their: (1) trade name; (2) the TARIC code; (3) place of origin and place of consignment; (d) the quantity declared, in kilograms, and, where appropriate, any other additional unit (pairs, items, etc.); (e) the value of the goods, CIF at the Union frontier, in euro; (f) the following statement, dated and signed by the applicant, with the applicant's name spelt out in capital letters: I, the undersigned, certify that the information provided in this application is true and given in good faith, and that I am established in the Union. The importer shall also submit commercial evidence of the intention to import, such as a copy of the contract of sale or purchase or of the pro forma invoice. If so requested, for example in cases where the goods are not directly purchased in the country of production, the importer shall present a certificate of production issued by the producing steel mill. 7. Without prejudice to possible changes in the import regulations in force or decisions taken in the framework of an agreement or the management of a quota: (a) the period of validity of the surveillance document is hereby fixed at 4 months; (b) unused or partly used surveillance documents may be renewed for an equal period. 8. The competent authorities may allow the submission of declarations or requests to be transmitted or printed by electronic means, under the conditions fixed by them. However, all documents and evidence must be made available to the competent authorities upon request. 9. The surveillance document may be issued by electronic means as long as the customs offices involved have access to the document via a computer network. Article 3 1. A finding that the unit price at which the transaction is effected varies from that indicated in the surveillance document by less than 5 % in either direction or that the total quantity of the products presented for import exceeds the quantity given in the surveillance document by less than 5 % shall not preclude the release for free circulation of the products in question. 2. Applications for surveillance documents and the documents themselves shall be confidential. They shall be restricted to the competent authorities and the applicant. Article 4 1. The Member States shall communicate to the Commission on as regular and up-to-date a basis as possible and at least by the last day of each month, details of the quantities and values (calculated in euro) for which surveillance documents have been issued. The information provided by Member States shall be broken down by product, TARIC code and by country. 2. The Member States shall give notification of any anomalies or cases of fraud which they discover and, where relevant, the basis on which they have refused to grant a surveillance document. Article 5 Any notices to be given under this Regulation shall be given to the Commission and shall be communicated electronically via the integrated network set up for this purpose, unless for imperative technical reasons it is necessary to use other means of communication temporarily. Article 6 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall apply from the day following its publication in the Official Journal of the European Union until 15 May 2020. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 83, 27.3.2015, p. 16. (2) OJ L 123, 19.5.2015, p. 33. (3) Steel: Preserving sustainable jobs and growth in Europe (p. 2) http://ec.europa.eu/DocsRoom/documents/15947 (4) Source: Eurostat. (5) Commission Regulation (EU) No 1241/2009 of 16 December 2009 continuing and updating the scope of prior surveillance of imports of certain iron and steel products originating in certain third countries (OJ L 332, 17.12.2009, p. 54). (6) Source: Eurostat. (7) Source: World Steel Association https://www.worldsteel.org/media-centre/press-releases/2015/World-crude-steel-output-increases-by-1.2--in-2014.html (8) Source: Steel: Preserving sustainable jobs and growth in Europe (p. 2) http://ec.europa.eu/DocsRoom/documents/15947 (9) Source: WTO: Overview of Developments in the International Trading Environment https://www.wto.org/english/news_e/news15_e/trdev_09dec15_e.htm (10) Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code, (OJ L 269, 10.10.2013, p. 1) ANNEX I List of products subject to prior Union surveillance 7207 11 14 7304 7208 7305 7209 7306 7210 7307 19 10 7211 7307 23 7212 7307 91 00 7213 7307 93 11 7214 7307 93 19 7215 7307 99 80 7216 7318 12 90 7217 7318 14 91 7219 7318 14 99 7220 7318 15 41 7221 7318 15 59 7222 7318 15 69 7223 7318 15 81 7225 7318 15 89 7226 7318 15 90 7227 7318 16 19 7228 7318 16 99 7301 7318 19 00 7302 7318 21 00 7303 7318 22 00 ANNEX II Ã ¡Ã ÃÃ ¡Ã ªÃ  Ã Ã  Ã Ã Ã Ã Ã Ã ¢Ã Ã Ã ¢Ã ÃÃ ¢Ã  Ã Ã Ã ¦ÃÃ Ã Ã Ã Ã Ã Ã Ã Ã Ã Ã Ã LISTA DE LAS AUTORIDADES NACIONALES COMPETENTES SEZNAM PÃ Ã SLUÃ NÃ CH VNITROSTÃ TNÃ CH ORGÃ NÃ ® LISTE OVER KOMPETENTE NATIONALE MYNDIGHEDER LISTE DER ZUSTÃ NDIGEN BEHÃ RDEN DER MITGLIEDSTAATEN PÃ DEVATE RIIKLIKE ASUTUSTE NIMEKIRI Ã ÃÃ Ã ¥ÃÃ ¥Ã Ã £Ã ÃÃ £ Ã ¤Ã ©Ã  Ã Ã ¡Ã §Ã ©Ã  Ã Ã Ã Ã Ã £Ã Ã £ Ã Ã Ã ÃÃ ©Ã  Ã ¤Ã ©Ã  Ã Ã ¡Ã Ã ¤Ã ©Ã  Ã Ã Ã Ã ©Ã  LIST OF THE COMPETENT NATIONAL AUTHORITIES LISTE DES AUTORITÃ S NATIONALES COMPÃ TENTES POPIS NADLEÃ ½NIH NACIONALNIH TIJELA ELENCO DELLE COMPETENTI AUTORITÃ NAZIONALI VALSTU KOMPETENTO IESTÃÃ ½U SARAKSTS ATSAKINGÃ ² NACIONALINIÃ ² INSTITUCIJÃ ² SÃ RAÃ AS AZ ILLETÃ KES NEMZETI HATÃ SÃ GOK LISTÃ JA LISTA TAL-AWTORITAJIET NAZZJONALI KOMPETENTI LIJST VAN BEVOEGDE NATIONALE INSTANTIES WYKAZ WÃ AÃ CIWYCH ORGANÃ W KRAJOWYCH LISTA DAS AUTORIDADES NACIONAIS COMPETENTES LISTA AUTORITÃ Ã ILOR NAÃ IONALE COMPETENTE ZOZNAM PRÃ SLUÃ NÃ CH Ã TÃ TNYCH ORGÃ NOV SEZNAM PRISTOJNIH NACIONALNIH ORGANOV LUETTELO TOIMIVALTAISISTA KANSALLISISTA VIRANOMAISISTA FÃ RTECKNING Ã VER BEHÃ RIGA NATIONELLA MYNDIGHETER BELGIQUE/BELGIÃ  Service public fÃ ©dÃ ©ral de l'Ã ©conomie, des PME, des classes moyennes et de l'Ã ©nergie Direction gÃ ©nÃ ©rale du potentiel Ã ©conomique Service des licences rue du ProgrÃ ¨s 50 B-1210 Bruxelles Fax (32-2) 277 50 63 Federale Overheidsdienst Economie, KMO, Middenstand & Energie Algemene Directie Economisch Potentieel Dienst Vergunningen Vooruitgangstraat 50 B-1210 Brussel Fax (32-2) 277 50 63 Ã Ã ªÃ Ã Ã Ã ÃÃ ¯ Ã Ã ¸Ã ½Ã ¸Ã Ã Ã µÃÃ Ã Ã ²Ã ¾ Ã ½Ã ° Ã ¸Ã ºÃ ¾Ã ½Ã ¾Ã ¼Ã ¸Ã ºÃ °Ã Ã ° Ã ¸ Ã µÃ ½Ã µÃÃ ³Ã µÃ Ã ¸Ã ºÃ °Ã Ã ° Ã ´Ã ¸ÃÃ µÃ ºÃ Ã ¸Ã  Ã Ã µÃ ³Ã ¸Ã Ã ÃÃ ¸ÃÃ °Ã ½Ã µ, Ã »Ã ¸Ã Ã µÃ ½Ã ·Ã ¸ÃÃ °Ã ½Ã µ Ã ¸ Ã ºÃ ¾Ã ½Ã ÃÃ ¾Ã » Ã Ã ». Ã ¡Ã »Ã °Ã ²Ã Ã ½Ã Ã ºÃ °   8 1052 Ã ¡Ã ¾Ã Ã ¸Ã  Ã ¤Ã °Ã ºÃ : (359-2) 981 50 41 Fax (359-2) 980 47 10 Ã ESKÃ  REPUBLIKA Ministerstvo prÃ ¯myslu a obchodu LicenÃ nÃ ­ sprÃ ¡va Na FrantiÃ ¡ku 32 CZ-110 15 Praha 1 Fax (420) 224 21 21 33 DANMARK Erhvervs- og Byggestyrelsen Ãkonomi- og Erhvervsministeriet Langelinie AllÃ © 17 DK-2100 KÃ ¸benhavn Ã Fax (45) 35 46 60 01 DEUTSCHLAND Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle, (BAFA) Frankfurter StraÃ e 29 35 D-65760 Eschborn 1 Fax (49) 6196 90 88 00 EESTI Majandus- ja Kommunikatsiooniministeerium Harju 11 EE-15072 Tallinn Faks: +372 631 3660 IRELAND Department of Enterprise, Trade and Employment Import/Export Licensing, Block C Earlsfort Centre Hatch Street IE-Dublin 2 Fax +353-1-631 25 62 Ã Ã Ã Ã Ã Ã  Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã , Ã Ã ½Ã ¬ÃÃ Ã Ã ¾Ã ·Ã  Ã ºÃ ±Ã ¹ Ã ¤Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã µÃ ¸Ã ½Ã ¿Ã Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã ºÃ ±Ã ¹ Ã Ã ¼ÃÃ ¿Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã /Ã ½Ã Ã · Ã £Ã Ã ½Ã Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã ºÃ ±Ã ¹ Ã Ã ¼ÃÃ ¿Ã Ã ¹Ã ºÃ Ã ½ Ã Ã ±Ã ¸Ã µÃ Ã Ã Ã Ã Ã ½ Ã ¤Ã ¼Ã ®Ã ¼Ã ± Ã ': Ã Ã ¹Ã ´Ã ¹Ã ºÃ Ã ½ Ã Ã ±Ã ¸Ã µÃ Ã Ã Ã Ã Ã ½ Ã Ã ¹Ã Ã ±Ã ³Ã Ã ³Ã Ã ½ Ã Ã ´Ã Ã  Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 GR 105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ·Ã »..: +30 210 3286041-43 Ã ¦Ã ±Ã ¾: +30 210 3286094 E-mail: e3a@mnec.gr ESPAÃ A Ministerio de Industria, Turismo y Comercio SecretarÃ ­a General de Comercio Exterior SubdirecciÃ ³n General de Comercio Exterior de Productos Industriales Paseo de la Castellana 162 E-28046 Madrid Fax +34-91 349 38 31 FRANCE MinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie Direction gÃ ©nÃ ©rale des entreprises Sous-direction des biens de consommation Bureau textile-importations Le Bervil 12, rue Villiot F-75572 Paris Cedex 12 Fax (33) 153 44 91 81 REPUBLIKA HRVATSKA Ministarstvo vanjskih i europskih poslova Trg N. Ã . Zrinskog 7-8, 10000 Zagreb Tel. (385) 1 6444626 Fax (385) 1 6444601 ITALIA Ministero dello Sviluppo Economico Direzione Generale per la Politica Commerciale DIV. III Viale America, 341 I-00144 Roma Fax (39) 06 59 93 26 36 E-mail: dgpci.div3@mise.gov.it Ã Ã ¥Ã Ã ¡Ã Ã £ Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã , Ã Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ±Ã ½Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã ¤Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã ¥ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã Ã ¿Ã ½Ã ¬Ã ´Ã ± Ã Ã ºÃ ´Ã ¿Ã Ã ·Ã  Ã Ã ´Ã µÃ ¹Ã Ã ½ Ã Ã ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã /Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã ´Ã Ã  Ã Ã ½Ã ´Ã Ã ­Ã ± Ã Ã Ã ±Ã ¿Ã Ã ¶Ã ¿Ã Ã Ã . 6 CY-1421 Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± Ã ¦Ã ±Ã ¾ (357) 22 37 51 20 LATVIJA Latvijas Republikas Ãrlietu ministrija K. ValdemÃ ra iela 3 LV-1395 RÃ «ga Fakss: +371-67 828 121 LIETUVA Lietuvos Respublikos Ã «kio ministerija InvesticijÃ ³ ir eksporto departamentas Gedimino pr. 38/2 LT-01104 Vilnius Faks. +370 706 64 762 LUXEMBOURG MinistÃ ¨re de l'Ã ©conomie et du commerce extÃ ©rieur Office des licences BP 113 L-2011 Luxembourg Fax (352) 46 61 38 MAGYARORSZÃ G Magyar Kereskedelmi EngedÃ ©lyezÃ ©si Hivatal Margit krt. 85. HU-1024 Budapest Fax (36-1) 336 73 02 MALTA DiviÃ ¼joni gÃ §all-KummerÃ  Servizzi KummerÃ jali Lascaris MT-Valletta CMR02 Fax (356) 25 69 02 99 NEDERLAND Belastingdienst/Douane centrale dienst voor in- en uitvoer Postbus 30003, Engelse Kamp 2 NL-9700 RD Groningen Fax (31-50) 523 23 41 Ã STERREICH Bundesministerium fÃ ¼r Wissenschaft, Forschung und Wirtschaft Abteilung C2/9  AuÃ enwirtschaftskontrolle A- 1011 Wien, Stubenring 1 POST.C29@bmwfw.gv.at Fax 01/71100/8366 POLSKA Ministerstwo Gospodarki Plac Trzech KrzyÃ ¼y 3/5 00-507 Warszawa Polska Fax (48-22) 693 40 21/693 40 22 PORTUGAL MinistÃ ©rio das FinanÃ §as Autoridade TributÃ ¡ria e Aduaneira Rua da AlfÃ ¢ndega, n.o 5, r/c P-1149-006 Lisboa Fax (+ 351) 218 81 39 90 ROMÃ NIA Ministerul Economiei, ComerÃ ului Ãi RelaÃ iilor cu Mediul de Afaceri Departamentul de ComerÃ  Exterior Ãi RelaÃ ii InternaÃ ionale DirecÃ ia Politici Comerciale Calea Victoriei, nr. 152, sector 1, BucureÃti 010096 Tel. +40 40 10 504 Fax +40 40 10 594 e-mail: dgre@dce.gov.ro SLOVENIJA Ministrstvo za finance Carinska uprava Republike Slovenije Carinski urad Jesenice Spodnji plavÃ ¾ 6C SI-4270 Jesenice Faks (386-4) 297 44 72 SLOVENSKO Ministerstvo hospodÃ ¡rstva MierovÃ ¡ 19 827 15 Bratislava 212 SlovenskÃ ¡ republika Fax (421-2) 43 42 39 15 SUOMI/FINLAND Tulli PL 512 FI-00101 Helsinki SÃ ¤hkÃ ¶posti: kirjaamo@tulli.fi<mailto:kirjaamo@tulli.fi Tullen PB 512 FI-00101 Helsingfors E-mail: kirjaamo@tulli.fi<mailto:kirjaamo@tulli.fi SVERIGE Kommerskollegium Box 6803 S-113 86 Stockholm Fax (46-8) 30 67 59 UNITED KINGDOM Department of Trade and Industry Import Licensing Branch Queensway House  West Precinct Billingham UK-TS23 2NF Fax (44-1642) 36 42 69